Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This Office action has been issued in response to amendment filed on 11/22/2021, Claims (1-7) and (8-14) are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  
Claims (1-7) and (8-14) are presented for examination.

Response to Arguments

Applicants' arguments have been carefully and respectfully considered and addressed. The arguments presented are moot based on amendment.
With regards to Applicant’s argument stating that Lachhwani does not teach to "create at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules… and between horizontal and vertical edges of said affecting and said affected selected components". Examine respectfully disagrees, (FIG. 5, [0003], [0052-0056] wherein Lachhwani provides tools for editing and adjusting the containers of a page, wherein the adjustment include the spacer between the containers and directions between horizontal and vertical edges as illustrated in FIG. 5. Lachhwani describes creating websites that include multiple pages and defining their content and their look using guidelines and procedures).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No 10789412. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1 and 8 of the instant application teaches the limitations of claims 1 and 11 of the co-pending application. 
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the method dynamically adjusting the layout component of the instant application. The patent anticipates dynamic layout rules and the layout manager that create anchors between parallel edges and defines the relationship between the content of components.

The instant Application
Patent No. 10800433
Comment
Claims 1 and 8
A website editor implementable on a computing device, the editor comprising: a hardware processor; and 

a displayer running on said hardware processor to display a composite page comprising master components and regular components; 
an editor running on said hardware processor to enable a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; 
and a layout manager running on said hardware processor to dynamically create at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a 
Claims 1 and 11
A system for dynamically adjusting the layout of components of a website in a website building system according to 




.


Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 29, 44 and 60 of U.S. Patent No 10185703. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1 and 8 of the instant application teaches the limitations of claims 1, 17, 29, 44 and 60 of the co-pending application. 
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the website editor and the method of dynamically adjusting the layout component of the 

The instant Application
Patent No. 10185703
Comment
Claims 1 and 8
A website editor implementable on a computing device, the editor comprising: 
a database to store pages and components, said components predefined as one of: master components associated with at least one master page and regular components associated with at least one regular page; 
a displayer to display a composite page comprising master components and regular components; 
an editor to enable a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; 
and a layout manager to dynamically create at least automatic anchors between parallel edges of affecting and affected selected 
Claims 1, 17, 29, 44 and 60
A system for dynamically adjusting the layout of components of a website in a website building system according to changes in one or more of the components, the system comprising: a database storing visual components of said website, wherein said components comprise atomic components and container components containing one or more other components; an online website editor to enable a user to change said components within said website during an editing session; a layout manager integrated into said website editor and operative during an editing session to dynamically create at least automatic anchors between parallel edges of affecting and affected components, according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction, between bottom edges of said affecting and said affected components, and between top edges of said affecting and said affected components; a receiver to receive events caused by dynamic layout triggers generated by said online editor related to dynamic changes in at least position, size, content and visual attributes of at least one of said website components; and a coordinator, in response to said events, at least to automatically create or remove anchors between at least two components of said website affected by said dynamic layout triggers, to generate dynamic layout updates for said components according to said associated dynamic layout rules, and to instruct said layout manager to display said components 




The patent anticipates the website editor and the method of dynamically adjusting the layout component of the instant application. The patent anticipates dynamic layout rules and the layout manager that create anchors between parallel edges and defines the relationship between the content of components.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ng et al. US Patent Application US 8312170 B2 (hereinafter Ng) in view of Lachhwani et al. US Patent Application Publication US 20020116418 A1 (hereinafter Lachhwani).
Regarding claim 1, Ng teaches A website editor implementable on a computing device, the editor comprising a hardware processor (Claim 20 text, wherein Ng comprises processor)  (Abstract, Claim 1 text, Col. 3, lines 7-25; Col. 12, lines 20-67; Col. 13, lines 1-25 wherein Ng incorporates dynamic layout of website portlet) a database to store pages and components, said components predefined as one of: master components associated with at least one master page and regular components associated with at least one regular page (Col. 10, lines 6-18 wherein Ng describes a database for accessing and controlling portlets, pages and selecting a set of portlets). 
Ng does not teach a displayer running on said hardware processor to display a composite page comprising master components and regular components; an editor running on said hardware processor to enable a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; and a layout manager running on said hardware processor to dynamically create at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components.
However in analogous art of dynamic layout, Lachhwani teaches a displayer running on said hardware processor to display a composite page comprising master components and regular components (FIG. 5, Abstract, [0027], [0034], [0039] wherein Lachhwani describes a system manager with a layout manager and GUI for displaying components of webpage, wherein the components are a composite of a page and include the main component as illustrated in FIG. 5 (500)) an editor running on said hardware processor to enable a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components ([0054-0055] wherein Lachhwani describes users selecting a container for editing and making various changes to the layout that may include the main component or container) and a layout manager running on said hardware processor to dynamically create at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components (FIG. 5, [0003], [0052-0056] wherein Lachhwani provides tools for editing and adjusting the containers of a page, wherein the adjustment include the spacer between the containers and directions between horizontal and vertical edges as illustrated in FIG. 5. Lachhwani describes creating websites that include multiple pages and defining their content and their look using guidelines and procedures) 
It would have been obvious to a person in the ordinary skill in the art at the time of the invention was made to combine Ng with Lachhwani by incorporating the method of a displayer running on said hardware processor to display a composite page comprising master components and regular components; an editor running on said hardware processor to enable a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; and a layout manager running on said hardware processor to dynamically create at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components of Lachhwani into the method of a database to store pages and components, said components predefined as one of: master components associated with at least one master page and regular components associated with at least one regular page of Ng for the purpose of incorporating a software object representing a visual element and storing the layout in a database for future use and/or editing. (Lachhwani: Abstract).
Regarding claim 2, Ng as modified by Lachhwani teaches wherein said master page also comprises a page group component to provide a location for said at least one regular page ([0053-0054] wherein Lachhwani describes a property sheet that is part of the layout editor, wherein the property sheet provides the location of containers within the layout).
Regarding claim 3, Ng as modified by Lachhwani teaches wherein said editor comprises a regular page switcher to switch the current regular page being displayed and edited ([0039-0040] wherein Lachhwani incorporates a layout editor that enables users to create or modify document layouts, wherein the layout editor includes dialog boxes associated with the layout components which implies that users can switch to a specific component in order to edit a specific parameter).
Regarding claim 4, Ng as modified by Lachhwani teaches wherein said regular page switcher comprises a visual menu arrangement to activate said regular page switcher (FIG. 5, [0039-0040], [0047] wherein Lachhwani describes an interface for editing that includes menu for manipulating document as illustrated in FIG. 5).
Regarding claim 5, Ng as modified by Lachhwani teaches a dynamic layout editor to update said selected components (FIG. 5, Abstract, [0039], [0041], [0046-0047] wherein Lachhwani describes a layout editor for editing and updating selected containers).
Regarding claim 6, Ng as modified by Lachhwani teaches wherein said displayer displays said dynamic layout updates (FIG. 5, [0047-0048], [0054] wherein Lachhwani displays layout with updates or as being edited).
Regarding claim 7, Ng as modified by Lachhwani teaches wherein said displayer displays said dynamic layout updates through an animation effect ([0007] wherein Lachhwani describes the steps of creating and updating a document layout and placing containers on the document container to create the document layout and wherein the containers are presented by a visual element produced by a software object). 
Regarding claim 8, Ng teaches A method for editing a website, the method comprising (Abstract, Claim 1 text, Col. 3, lines 7-25; Col. 12, lines 20-67; Col. 13, lines 1-25 wherein Ng incorporates dynamic layout of website portlet) storing in a database, pages and components, said components predefined as one of: master components associated with at least one master page and regular components associated with at least one regular page (Col. 10, lines 6-18 wherein Ng describes a database for accessing and controlling portlets, pages and selecting a set of portlets). 
Ng does not teach displaying a composite page comprising master components and regular components; enabling a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; and dynamically creating at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components.
However in analogous art of dynamic layout, Lachhwani teaches displaying a composite page comprising master components and regular components (FIG. 5, Abstract, [0027], [0034], [0039] wherein Lachhwani describes a system manager with a layout manager and GUI for displaying components of webpage, wherein the components are a composite of a page and include the main component as illustrated in FIG. 5 (500)) enabling a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components ([0054-0055] wherein Lachhwani describes users selecting a container for editing and making various changes to the layout that may include the main component or container) and dynamically creating at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components (FIG. 5, [0003], [0052-0056] wherein Lachhwani provides tools for editing and adjusting the containers of a page, wherein the adjustment include the spacer between the containers and directions between horizontal and vertical edges as illustrated in FIG. 5. Lachhwani describes creating websites that include multiple pages and defining their content and their look using guidelines and procedures) 
It would have been obvious to a person in the ordinary skill in the art at the time of the invention was made to combine Ng with Lachhwani by incorporating the method of displaying a composite page comprising master components and regular components; enabling a user to select either said master components or said regular components for editing thereby defining selected components and non-selected components; and dynamically creating at least automatic anchors between parallel edges of affecting and affected selected components according to associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components of Lachhwani into the method of a database to store pages and components, said components predefined as one of: master components associated with at least one master page and regular components associated with at least one regular page of Ng for the purpose of incorporating a software object representing a visual element and storing the layout in a database for future use and/or editing. (Lachhwani: Abstract).
Claim 9 is similar in scope to claim 2 and are therefore rejected under similar rationale.
Claim 10 is similar in scope to claim 3 and are therefore rejected under similar rationale.
Claim 11 is similar in scope to claim 4 and are therefore rejected under similar rationale.
Claim 12 is similar in scope to claim 5 and are therefore rejected under similar rationale.
Claim 13 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 7 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144